Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/03/20. Claims 1, 3-21 are pending in this application. 
Information disclosure statement
The information disclosure statement filed on 03/03/20 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-18 and 21 are rejected under Haze (KR 20120050056 A), Knobloch (US 7846838 B2), and further in view of Oliver (US 20170133336 A1) and further in view of Tsang (US 20130287935 A1).
Regarding claim 1, Haze, at least at fig 7, discloses A wiring structure, comprising, a substrate 110; a pre-arranged layer120 located on the substrate110; and an electrode wiring covering the pre-arranged layer (140 on 120); and 
Knobloch further discloses in a direction perpendicular to an extending direction of the electrode wiring (see fig 3a disclosing right angles) and parallel to a plane on which the substrate is located(see fig 3a disclosing right angles, 3b, disclosing substrate plane), wherein an orthographic projection of the pre-arranged layer on the substrate is located within an orthographic projection of the electrode wiring on the substrate, (see fig 3a disclosing right angles, 3b, disclosing substrate plane), and 
Oliver discloses a side surface of the pre-arranged layer is inclined relative to the plane on which the substrate is located(see fig 2a disclosing angles). an included angle between the side surface of the pre-arranged layer and  the plane on which the substrate is located is in the range of 15° to 60° (see Oliver where the incline is about 60 degrees). It would be obvious to form the incline to be 15° to 60° as such configurations are available to one having ordinary skill in the art.
Haze, Knobloch and Oliver are in the same or similar fields of endeavor. It would have been obvious to combine Haze with Knobloch and Oliver. Haze, Knobloch and Oliver may be combined by forming the device of Haze with an right angle turn, as described in Knobloch, in order to, for example, route metal traces, as available to one having ordinary skill in the art; and may be combined with Oliver wherein the trace is formed with an inclined/sloped edge, as a result of the manufacturing process, as disclosed in Oliver. This office action notes that the claim language is broad and in applying broadest reasonable interpretation, the pre-arranged layer may be interpreted as a conductive layer. In the alternative, should the specification be read into the claim language, an alternate view is that the pre-arranged layer may be made to be non-conductive. 
Further, Tsang discloses a non-conductive pre-arranged layer (see element 14, i.e. fig 1). Tsang discloses a side surface of the pre-arranged layer is inclined relative to the plane on which the substrate is located(see fig 1 disclosing trapezoidal angles to forming conductors on a substrate). an included angle between the side surface of the pre-arranged layer and  the plane on which the substrate is located is in the range of 15° to 60° (see Tsang , fig 1 where the incline is about 60 degrees).
Haze, Knobloch,  Oliver and Tsang are in the same or similar fields of endeavor. It would have been obvious to combine Haze, Knobloch and Oliver with Tsang. Haze, Knobloch,  Oliver and Tsang may be combined by forming the device of Haze, Knobloch,  and Oliver with insulative islands, as described in Tsang, in order to, for example, route metal traces, as available to one having ordinary skill in the art; and may be combined with Tsang wherein the trace is formed with an inclined/sloped edge, as a result of the manufacturing process, as disclosed in Tsang (see para [0025]). 
Regarding claim 3, Haze, Knobloch,  Oliver and Tsang disclose the wiring structure according to claim 1  wherein the pre-arranged layer is axisymmetric about a central line of the electrode wiring, the central line being parallel to an-the extending direction of the electrode wiring (140 on 120, see fig 7, disclosing on plane).

Regarding claim 5, Haze, Knobloch,  Oliver and Tsang discloses the wiring structure according to claim 14, wherein a cross section of the pre-arranged layer in a direction perpendicular to the plane on which the substrate is located and perpendicular to the extending direction of the electrode wiring is a trapezoid (see Oliver, disclosing trapezoid, see 2a).
Regarding claim 6, Haze, Knobloch,  Oliver and Tsang the wiring structure according to claim 1, wherein a material of the pre-arranged layer is one selected from a metal material, an organic material, and an inorganic material (see fig 8, and associated description of S230, describing 120 as a metal” metal layer 140 may be formed using an electroplating method, which refers to a method of coating a thin film of another metal on the surface of the metal by using the principle of electrolysis.”).
Regarding claim 7, Haze, Knobloch,  Oliver and Tsang disclose the wiring structure according to  claims 14, wherein a thickness of the pre-arranged layer is greater than 0.01 urn and less than 1/2 of a thickness of the seed layer.
Regarding claim 8, Haze, Knobloch,  Oliver and Tsang disclose the wiring structure according to  claims 14, wherein a material of the electrode wiring is copper (Haze discloses the metal layer 140 may be formed of copper (Cu)).
Regarding claim 9, Haze, Knobloch,  Oliver and Tsang disclose the wiring structure according claim 18, wherein a material of the seed layer comprises one of copper and molybdenum (Haze discloses The seed pattern 120 is formed to be in close contact with the surface of the insulating material 110, and may be formed of a metal thin film. That is, the seed pattern 120 may be formed of thin film silver (Ag), copper (Cu), gold (Au), aluminum (Al), iron (Fe), titanium (Ti), nickel (Ni), or molybdenum (Mo).).
Regarding claim 10, Haze discloses a display device, comprising a wiring structure, wherein the wiring structure comprises: at least at fig 7, discloses A wiring structure, comprising, a substrate 110; a pre-arranged layer120 located on the substrate110; and an electrode wiring covering the pre-arranged layer (140 on 120); and 
Knobloch further discloses in a direction perpendicular to an extending direction of the electrode wiring (see fig 3a disclosing right angles) and parallel to a plane on which the substrate is located(see fig 3a disclosing right angles, 3b, disclosing substrate plane), wherein an orthographic projection of the pre-arranged layer on the substrate is located within an orthographic projection of the electrode wiring on the substrate, (see fig 3a disclosing right angles, 3b, disclosing substrate plane), and 
Oliver discloses a side surface of the pre-arranged layer is inclined relative to the plane on which the substrate is located(see fig 2a disclosing angles).
Haze, Knobloch and Oliver are in the same or similar fields of endeavor. It would have been obvious to combine Haze with Knobloch and Oliver. Haze, Knobloch and Oliver may be combined by forming the device of Haze with an right angle turn, as described in Knobloch, in order to, for example, route metal traces, as available to one having ordinary skill in the art; and may be combined with Oliver wherein the trace is formed with an inclined/sloped edge, as a result of the manufacturing process, as disclosed in Oliver. . This office action notes that the claim language is broad and in applying broadest reasonable interpretation, the pre-arranged layer may be interpreted as a conductive layer. In the alternative, should the specification be read into the claim language, an alternate view is that the pre-arranged layer may be made to be non-conductive. 
Further, Tsang discloses a non-conductive pre-arranged layer (see element 14, i.e. fig 1). Tsang discloses a side surface of the pre-arranged layer is inclined relative to the plane on which the substrate is located(see fig 1 disclosing trapezoidal angles to forming conductors on a substrate). an included angle between the side surface of the pre-arranged layer and  the plane on which the substrate is located is in the range of 15° to 60° (see Tsang , fig 1 where the incline is about 60 degrees).
Haze, Knobloch,  Oliver and Tsang are in the same or similar fields of endeavor. It would have been obvious to combine Haze, Knobloch and Oliver with Tsang. Haze, Knobloch,  Oliver and Tsang may be combined by forming the device of Haze, Knobloch,  and Oliver with insulative islands, as described in Tsang, in order to, for example, route metal traces, as available to one having ordinary skill in the art; and may be combined with Tsang wherein the trace is formed with an inclined/sloped edge, as a result of the manufacturing process, as disclosed in Tsang (see para [0025]). 
Regarding claim 11, Haze discloses a preparation method of a wiring structure, comprising: providing a substrate 110; forming a pre-arranged layer on the substrate (120 on 140); forming retaining wall structures on both sides of the pre-arranged layer, wherein the retaining wall structures define a wiring position (see 150); forming an electrode wiring at the wiring position (140); and removing the retaining wall structures(150 is removed).
Knobloch further discloses in a direction perpendicular to an extending direction of the electrode wiring (see fig 3a disclosing right angles) and parallel to a plane on which the substrate is located(see fig 3a disclosing right angles, 3b, disclosing substrate plane), wherein an orthographic projection of the pre-arranged layer on the substrate is located within an orthographic projection of the electrode wiring on the substrate, (see fig 3a disclosing right angles, 3b, disclosing substrate plane), and 
Oliver discloses a side surface of the pre-arranged layer is inclined relative to the plane on which the substrate is located(see fig 2a disclosing angles).
Haze, Knobloch and Oliver are in the same or similar fields of endeavor. It would have been obvious to combine Haze with Knobloch and Oliver. Haze, Knobloch and Oliver may be combined by forming the device of Haze with an right angle turn, as described in Knobloch, in order to, for example, route metal traces, as available to one having ordinary skill in the art; and may be combined with Oliver wherein the trace is formed with an inclined/sloped edge, as a result of the manufacturing process, as disclosed in Oliver. . This office action notes that the claim language is broad and in applying broadest reasonable interpretation, the pre-arranged layer may be interpreted as a conductive layer. In the alternative, should the specification be read into the claim language, an alternate view is that the pre-arranged layer may be made to be non-conductive. 
Further, Tsang discloses a non-conductive pre-arranged layer (see element 14, i.e. fig 1). Tsang discloses a side surface of the pre-arranged layer is inclined relative to the plane on which the substrate is located(see fig 1 disclosing trapezoidal angles to forming conductors on a substrate). an included angle between the side surface of the pre-arranged layer and  the plane on which the substrate is located is in the range of 15° to 60° (see Tsang , fig 1 where the incline is about 60 degrees).
Haze, Knobloch,  Oliver and Tsang are in the same or similar fields of endeavor. It would have been obvious to combine Haze, Knobloch and Oliver with Tsang. Haze, Knobloch,  Oliver and Tsang may be combined by forming the device of Haze, Knobloch,  and Oliver with insulative islands, as described in Tsang, in order to, for example, route metal traces, as available to one having ordinary skill in the art; and may be combined with Tsang wherein the trace is formed with an inclined/sloped edge, as a result of the manufacturing process, as disclosed in Tsang (see para [0025]). 
Regarding claim 12, Haze, Knobloch,  Oliver and Tsang disclose the preparation method of the wiring structure according to claim 11, wherein after forming the pre-arranged layer on the substrate and before forming the retaining wall structures on the both sides of the pre-arranged layer, the method further comprises: forming a seed layer on the pre-arranged layer (120 on 130 see fig 5 of Haze).
Regarding claim 13, Haze, Knobloch,  Oliver and Tsang disclose the preparation method of the wiring structure according to claim 12, wherein forming the electrode wiring at the wiring position comprises: placing the substrate in a solution containing plating ions; and forming the electrode wiring at the wiring position by forming an electric field between the seed layer and the solution containing plating ions (haze discloses  metal ions in an aqueous metal salt solution are catalytically reduced by the force of a reducing agent to deposit metal on a surface to be treated without receiving electrical energy from the outside. ).
Regarding claim 14, Haze, Knobloch,  Oliver and Tsang disclose the preparation method of the wiring structure according to claim 12, wherein forming the retaining wall structures on the both sides of the pre-arranged layer comprises: forming a photoresist layer on the seed layer (150 on 120); and
patterning the photoresist layer to form at least two photoresist sub-patterns, the retaining wall structures comprising the at least two photoresist sub-patterns (see fig 8 disclosing two 150’s with retaining walls); wherein two adjacent photoresist sub-patterns in the at least two photoresist subpatterns are spaced apart from each other to define the wiring position, and at least a part of a surface of the seed layer is exposed at the wiring position (see fig 8 disclosing two 150’s spaced apart to define 140).
Regarding claim 15, Haze, Knobloch,  Oliver and Tsang disclose the preparation method of the wiring structure according to  claim 12, further comprising: removing the seed layer located outside the wiring position (see fig 10 of Haze, disclosing removing 150).
Regarding claim 16, Haze, Knobloch,  Oliver and Tsang disclose the wiring structure according to claim 5, wherein a lower base of the trapezoid is proximal to the substrate (see Oliver fig 2a).
Regarding claim 17, Haze, Knobloch,  Oliver and Tsang disclose the wiring structure according to claim 1, wherein in the extending direction of the electrode wiring, a length of the pre-arranged layer is greater than or equal to a length of the electrode wiring (this office action notes that dimensions of 140 is limited by the presence of 120). This dimensionality is obvious and would be available to one having ordinary skill in the art.
Regarding claim 18, Haze, Knobloch,  Oliver and Tsang disclose the wiring structure according to claim 1, further comprising a seed layer 130, wherein the seed layer is located between the pre-arranged layer and the electrode wiring (see fig 8).
Regarding claim 21, Haze, Knobloch,  Oliver and Tsang discloses the preparing method for a wiring structure according to claim 13, wherein forming the retaining wall structures on the both sides of the pre-arranged layer comprises: forming a photoresist layer on the seed layer ()501; and patterning the photoresist layer to form at least two photoresist sub-patterns (see figs 5-9), the retaining wall structures comprising the at least two photoresist sub-patterns (see two 150’s); wherein two adjacent photoresist sub-patterns of the at least two photoresist subpatterns are spaced apart from each other to define the wiring position (140 is formed between 150), and at least a part of a surface of the seed layer is exposed at the wiring position (120/130 is exposed to formed 140); and the method further comprises: removing the seed layer located outside the wiring position (150 is removed).


Claims 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Haze, Knobloch and Oliver, Tsang and Obe (JP 2016184754A)
Regarding claim 19, Haze, Knobloch,  Oliver and Tsang disclose the wiring structure according to claim 9, wherein a material of the pre-arranged layer is selected from one of a metal material, an organic material, and an inorganic material (see fig 8 of Haze, and associated description of S230, describing 120 as a metal” metal layer 140 may be formed using an electroplating method, which refers to a method of coating a thin film of another metal on the surface of the metal by using the principle of electrolysis.”)., and a material of the electrode wiring is copper(Haze discloses the metal layer 140 may be formed of copper (Cu)); the pre-arranged layer is axisymmetric about a central line of the electrode wiring, and the central line is parallel to the extending direction of the electrode wiring (see fig 6); a cross section of the pre-arranged layer in a direction perpendicular to the plane on which the substrate is located and perpendicular to the extending direction of the electrode wiring is a trapezoid (see Oliver 2a); a lower base of the trapezoid is proximal to the substrate (see fig 2a), and an included angle between the side surface of the pre-arranged layer and the plane on which the substrate is located is in the range of 15° to 60° (see Oliver where the incline is about 60 degrees). It would be obvious to form the incline to be 15° to 60° as such configurations are available to one having ordinary skill in the art; and a length of the pre-arranged layer is greater than or equal to a length of the electrode wiring in the extending direction of the electrode wiring  (see Haze disclosing 12/130/140 extending in the same direction on the same plane of the top surface of the substrate). 
Obe discloses a thickness of the pre-arranged layer is greater than 0.01 um and less than 1/2 of a thickness of the seed layer,  (see para [0086] disclosing double layer seed layers and para [0098] disclosing 15nm).
Haze, Knobloch, Oliver, Tsang and Obe are in the same or similar fields of endeavor. It would have been obvious to combine Haze, Knobloch, Oliver, Tsang and Obe. Haze, Knobloch, Oliver and Obe may be combined by forming the device of Haze, Knobloch, and Oliver with Obe  to have thicknesses as described in Obe , in order to, for example, route metal traces accordance with device parameters and design rules, as available to one having ordinary skill in the art; and may be combined with Obe as a result of the manufacturing process, as disclosed in Obe. 
Regarding claim 20, Haze, Knobloch, Oliver and Tsang disclose the display device according to claim 10, wherein the wiring structure further comprises a seed layer (130), and the seed layer is located between the pre-arranged layer and the electrode wiring (120/130/140); a material of the seed layer comprises one of copper and molybdenum; and a material of the pre-arranged layer is selected from one of a metal material, an organic material, and an inorganic material(see fig 8 of Haze, and associated description of S230, describing 120 as a metal” metal layer 140 may be formed using an electroplating method, which refers to a method of coating a thin film of another metal on the surface of the metal by using the principle of electrolysis.”)., and a material of the electrode wiring is copper copper(Haze discloses the metal layer 140 may be formed of copper (Cu)); the pre-arranged layer is axisymmetric about a central line of the electrode wiring, and the central line is parallel to the extending direction of the electrode wiring(see fig 6 disclosing dimensions of 120, 130, 140);
a cross section of the pre-arranged layer in a direction perpendicular to the plane on which the substrate is located and perpendicular to the extending direction of the electrode wiring is a trapezoid; a lower base of the trapezoid is proximal to the substrate (see Oliver 2a), and an included angle between the side surface of the pre-arranged layer and the plane on which the substrate is located is in the range of 15° to 60°). It would be obvious to form the incline to be 15° to 60° as such configurations are available to one having ordinary skill in the art; and a length of the pre-arranged layer is greater than or equal to a length of the electrode wiring in the extending direction of the electrode wiring  (see Haze disclosing 12/130/140 extending in the same direction on the same plane of the top surface of the substrate). 
and a length of the pre-arranged layer is greater than or equal to a length of the electrode wiring in the extending direction of the electrode wiring(see Haze disclosing 12/130/140 extending in the same direction on the same plane of the top surface of the substrate).
Obe discloses a thickness of the pre-arranged layer is greater than 0.01 um and less than 1/2 of a thickness of the seed layer,  (see para [0086] disclosing double layer seed layers and para [0098] disclosing 15nm).
Haze, Knobloch, Oliver, Tsang and Obe are in the same or similar fields of endeavor. It would have been obvious to combine Haze, Knobloch, Oliver, Tsang and Obe. Haze, Knobloch, Oliver, Tsang and Obe may be combined by forming the device of Haze, Knobloch, Oliver, and Tsang  with Obe  to have thicknesses as described in Obe , in order to, for example, route metal traces accordance with device parameters and design rules, as available to one having ordinary skill in the art; and may be combined with Obe as a result of the manufacturing process, as disclosed in Obe. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813